Citation Nr: 0606839	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted service connection and 
assigned a noncompensable (zero percent) evaluation for 
bilateral hearing loss.  
	

FINDINGS OF FACT

1.  Audiometric testing performed in March 2005 revealed an 
average puretone decibel hearing loss of 19 decibels for the 
right ear and 28 decibels for the left ear at the 500, 1000, 
2000, 3000, and 4000 Hertz levels, with speech recognition 
scores of 96 percent for the right ear, and 94 percent for 
the left ear.

2.  Audiometric testing shows that the veteran's hearing loss 
equals Level I hearing loss in the right ear and Level I 
hearing loss in the left ear.  Puretone thresholds are not 55 
decibels or more at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) or 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1- 4.14, 4.85- 4.87 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a February 2005 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and the veteran was 
provided an opportunity to submit such evidence.  The letter 
enumerated evidence received by VA; evidence VA would 
reasonably seek to obtain (including medical records from the 
military, VA Medical Centers, or the Social Security 
Administration); and information and evidence for which the 
veteran was responsible (including all requested records not 
in the possession of a Federal department or agency and 
enough information about relevant evidence so that VA can 
request it).  VA also asked the veteran to send any treatment 
records pertinent to his claimed condition including reports 
or statements from doctors, hospitals, laboratories, medical 
facilities, medical health clinics, x-rays, physical therapy 
records, surgical reports, etc.  The veteran, in effect, was 
asked to provide any evidence that pertains to his claim.  

Additionally, in a June 2005 statement of the case, the RO 
provided the veteran with applicable regulations on VCAA 
notice requirements and VA's duty to assist; notified the 
veteran of pertinent regulations on service connection 
claims; and informed the veteran of reasons why his claim was 
denied.  Thus, the Board finds, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b), that the RO satisfied the 
notice requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The February 2005 letter provided satisfactory VCAA notice to 
the veteran before issuance of the April 2005 rating 
decision.  The timing and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See generally Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  VA has provided veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  38 U.S.C.A. § 5103A (West 
2002).  The veteran's March 2005 VA examination has been 
associated with the claims file.  

The Board notes that in his Notice of Disagreement, and in VA 
Form 9, the veteran indicates that he disagrees with the 
results of the March 2005 VA examination and requests that 
another examination be scheduled.  Under VA's duty to assist, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  A medical examination or medical opinion may 
be deemed necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.  Id.  

In this instance, VA did provide the veteran with a medical 
examination.  The March 2005 VA examination was performed in 
accordance with 38 C.F.R. § 4.85(a) requirements for the 
evaluation of hearing impairment and included a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  The examiner reviewed the veteran's claims 
file prior to examination, and the examination report 
contained sufficient competent medical evidence to decide the 
claim.  Thus, the Board finds that the March 2005 VA 
examination is sufficient for proper adjudication of this 
matter.  

The Board also notes that in a statement dated February 24, 
2005, the veteran indicated that he went to Dr. C.A.F. and 
that his hearing is getting worse.  In February 2005, the RO 
sent a request to Dr. C.A.F. for all treatment records from 
2003 to present.  On February 28, 2005, the RO received a 
copy of an October 2003 letter and a September 2003 hearing 
evaluation performed by Mr. C.A.F.; both were already 
associated with the claims file in connection with an October 
2003 claim.  Further, in a January 2005 authorization and 
consent to release information (VA Form 21-4142), the only 
treatment date the veteran listed for Dr. C.A.F. was for 
2003.  Because the RO requested current treatment records 
from Dr. C.A.F. and none were received beyond a 2003 
evaluation already on file, and because the veteran and his 
representative have not indicated that any pertinent evidence 
was not received, the Board finds that VA's duty to assist 
has been fulfilled.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B. Background and Evidence

Dr. C.A.F. reported the results of a September 2003 audiogram 
in an October 2003 letter.  The puretone threshold average 
was cited at 23.75 decibels for the right ear and 50 decibels 
for the left ear at the 1000, 2000, 3000, and 4000 Hertz 
levels.  Maximum word recognition scores were 92 percent 
bilaterally.  A graph of the veteran's audiogram has been 
associated with the clams file, but may not be interpreted by 
the Board.  See Kelly v. Brown, 7 Vet.App. 471, (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

On the authorized VA audiological evaluation in March 2005, 
puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
35
LEFT
10
10
15
45
40

The puretone threshold average was cited at 19 decibels for 
the right ear and 28 decibels for the left ear at the 1000, 
2000, 3000, and 4000 Hertz levels.  Speech audiometry 
revealed speech recognition ability of 96 percent for the 
right ear, and 94 percent for the left ear.  The examiner 
stated that the veteran presents with normal hearing for 
rating purposes in his right ear, a mild to moderate high 
frequency sensorineural loss in his left ear, and subjective 
tinnitus.  The examiner also stated that the test was 
compared the veteran's previous audiological evaluation 
performed in 2003, and results indicated that his hearing has 
remained fairly stable.  

C. Law and Analysis

The veteran is seeking an increased rating evaluation for 
service-connected bilateral hearing loss.  The Board has 
carefully reviewed the evidence and statements made in 
support of the claim and finds that the preponderance of the 
evidence weighs against the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. § 
4.3.  

The Board notes that in Fenderson v. West, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the veteran expresses dissatisfaction with an 
initial disability evaluation where disability has just been 
service-connected.  Fenderson v. West, 12 Vet. App 119 
(1999).  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as "staged rating."  See Id.  
In this case, a staged rating is not appropriate.  A uniform 
rating is appropriate.  

The Ratings Schedule provides rating tables for the 
evaluation of hearing impairment.  Table VI assigns a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of percent speech discrimination and 
the puretone threshold average (the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four).  38 C.F.R. § 4.85.  Table VII is used to determine the 
percentage evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b).  That 
numeral is then elevated to the next higher Roman numeral.  
Id.  Each ear is evaluated separately. Id. 

Application of the above diagnostic criteria results in a 
noncompensable evaluation for the veteran's hearing loss 
disability.  The March 2005 VA audiological examination was 
properly executed in accordance with the 38 C.F. R § 4.85(a) 
requirements for the evaluation of hearing impairment as 
discussed earlier.  The March 2005 audiometric findings, 
applied to Table VI, yield a numeric designation of I for the 
right ear (19 percent puretone threshold average, and 96 
percent speech discrimination), and a numeric designation of 
I for the left ear (28 puretone threshold average, and 94 
percent speech discrimination).  These numeric designations, 
entered into Table VII, produce a zero percent evaluation for 
hearing impairment.  The Board notes that an application of 
the diagnostic criteria using the results of the September 
2003 audiogram as supplied by Dr. C.A.F. in his October 2003 
letter, also yield a zero percent evaluation for hearing 
impairment.  Thus, the Board finds that the veteran's 
bilateral hearing loss was properly assigned a noncompensable 
evaluation of zero percent.  

In addition, puretone thresholds reported on the March 2005 
VA examination were not 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) or 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz.  Thus 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.

The Board has considered the veteran's own statements in 
support of his claim, however, the veteran has not shown by 
competent medical evidence that his hearing loss has 
increased to a compensable level.  See 38 C.F.R. § 4.85.  The 
Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations.  See Lendenmann, 3 Vet. App. 345, 349.  Here, 
mechanical application of the audiometric findings clearly 
establishes a noncompensable disability evaluation.  

D.  Conclusion

The Board concludes the preponderance of the evidence is 
against finding that the veteran's bilateral hearing loss has 
increased so as to warrant a higher rating evaluation.  The 
appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, an initial compensable evaluation is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.

ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


